DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/24/22.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “contains a blowhole as defects”, which is grammatically awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 11-13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the metallic substrate is a cast processed substrate or a substrate that has been welded by melt-bonding “ and “caused by casting process or melt bonding”.  It is unclear if these casting processes or melt bondings are the same or not.  For the purpose of this examination, these limitations will be interpreted as being the same.  
Claim 1 recites the limitation "the part".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the in-plane direction".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-9, 11, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2005/061853 A1).
A repair method for metallic substrates [abstract], the method comprising:
a first step for preparing one metallic substrate that includes only a first region in a plate surface of the metallic substrate or a first region and a second region that are divided in the plane surface of the metallic substrate [repair of a weld in a weldment would have these two regions], wherein the metallic substrate is a cast processed substrate or a substrate that has been welded by melt-bonding [0003, 0006, 0030, 0032], and wherein the first region contains a blowhole [porosity; 0006] as defects caused by casting process or melt bonding and the second region is the part that does not need to be repaired; and
a second step for repairing the defect to remove the blowhole by pressing a friction tool which does not have a probe against a top surface of the first region while rotating the friction tool so as to generate heat while pressing on the top surface [0044];
wherein a portion up to a maximum depth of 20 mm from the top surface of the metallic substrate is repaired [since the surface is being repaired and the tool is only plunged 0.002-0.004 inches this limitation is met].  
Packer does not teach:
wherein the metallic substrate is made of one of Cu, Ag, Au, Pt, a Cu-based alloy, an Ag-based alloy, or an Au-based alloy.
However, Packer is open to repairing metal matrix composites, ferrous alloys, non-ferrous alloys, superalloys, and aluminum; 0008.
It is well-known in the art that Cu and Ag are well-known alloying elements especially for aluminum alloys; ex. 2xxx series, 6xxx series, and 7xxx series, since such alloys are classified according to the alloying elements.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to repair any welding porosity found in any metallic substrate, including aluminum containing Cu and/or Ag or non-ferrous alloys such as those claimed using FSW because FSW does not melt the metallic substrate.  Additionally, in the case of Cu-based, Ag-based, or Au-based alloys, the claim would have been obvious because a particular technique, i.e. “FSW of non-ferrous alloys”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Regarding claims 6 and 7, since the prior art process, i.e. the process based on the prior art reference, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result, like those of these claims.  This reasoning applies to any claim where a result is claimed.   
Regarding claim 8, Packer does not teach:
wherein the method further comprises a third step for at least partially melting the first region between the first step and the second step.
However, since the first weld that is in need of repair was performed by fusion weld, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try and repair that weld using the same process before trying the more complicated/expensive method of FSW.
Regarding claim 9, Packer does not teach:
wherein the first region of the metallic substrate before repair has a portion that is welded from the top surface to an underside surface.
The examiner notes that full penetration welds are notoriously well-known in the art since they are routinely used to achieve the strongest type of weld joint.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one could repair any type of weld, including a full penetration weld, because such welds are rudimentary and common in the art.  
Regarding claim 11, Packer teaches:
wherein in the step for repairing, the friction tool is pressed until a portion that is being pressed by the friction tool undergoes plastic deformation [since the tool enters the workpiece plastic deformation pressure is applied; 0044].
Regarding claim 12, Packer teaches:
wherein in the step for repairing, relative movement of the friction tool and the metallic substrate is only in a depth direction of the substrate, only in the in-plane direction of the substrate, or in a direction combining the depth direction of the substrate and the in-plane direction of the substrate [Packer teaches the defect is repaired using FSW, which implies a depth and longitudinal direction.  Additionally, since the purpose is to only weld/repair the defect it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one could also perform friction stir spot welding (FSSW).].
Regarding claim 16, Packer teaches:
wherein the friction tool is made of one of an Ir-based alloy, an Ni-based alloy, a Co-based alloy, a hard metal alloy, tool steel, or ceramic [PCBN tool; 0029].
Regarding claim 18, Packer teaches:
wherein the metallic substrate constitutes part or all of a liner for a pressure vessel, a capsule for a pressure vessel, a pressure vessel, a sputtering target, or a backing plate for a sputtering target [0030, 0034].
Claims 1, 6-9, 11, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masakuni et al. (JP 2013-107129 A).
Regarding claim 13, Masakuni teaches:
A repair method for metallic substrates [a weldment is made from Al members (12, 20); figures 1-3], the method comprising:
a first step for preparing one metallic substrate that includes only a first region in a plate surface of the metallic substrate or a first region and a second region that are divided in the plane surface of the metallic substrate [the weldment has a weld region and a base metal region], wherein the metallic substrate is a cast processed substrate or a substrate that has been welded by melt-bonding [figure 1 and abstract], and wherein the first region contains a blowhole [blowhole (31)] as defects caused by casting process or melt bonding and the second region is the part that does not need to be repaired [see figure 1]; and
a second step for repairing the defect to remove the blowhole by pressing a friction tool [tool (50)] which does not have a probe against a top surface of the first region while rotating the friction tool so as to generate heat while pressing on the top surface [step 3 in figures 2 and 3];
wherein a portion up to a maximum depth of 20 mm from the top surface of the metallic substrate is repaired [since the blowholes have a diameter of 1 mm and the FSSW step removes this, this limitation is met].  
Masakuni does not teach:
wherein the metallic substrate is made of one of Cu, Ag, Au, Pt, a Cu-based alloy, an Ag-based alloy, or an Au-based alloy.
However, the weldment is made from aluminum; abstract.
It is well-known in the art that Cu and Ag are well-known alloying elements especially for aluminum alloys; ex. 2xxx series, 6xxx series, and 7xxx series, since such alloys are readily available for purchase.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the weldment from any of these alloys due to known properties, cost, and/or availability.  In doing so, the weldment would be made of an Al alloy containing Cu and/or Ag.
Regarding claims 6 and 7, since the prior art process, i.e. the process based on the prior art reference, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result, like those of these claims.  This reasoning applies to any claim where a result is claimed.   
Regarding claim 8, Masakuni teaches:
wherein the method further comprises a third step for at least partially melting the first region between the first step and the second step [see step 1 in figure 2].
Regarding claim 9, Masakuni teaches:
wherein the first region of the metallic substrate before repair has a portion that is welded from the top surface to an underside surface [see figure 1].
Regarding claim 11, Masakuni teaches:
wherein in the step for repairing, the friction tool is pressed until a portion that is being pressed by the friction tool undergoes plastic deformation [since nugget (32, 61) is deformed plastic deformation pressure is applied; 0044].
Regarding claim 12, Masakuni teaches:
wherein in the step for repairing, relative movement of the friction tool and the metallic substrate is only in a depth direction of the substrate, only in the in-plane direction of the substrate, or in a direction combining the depth direction of the substrate and the in-plane direction of the substrate [FSSW is used to repair the blowhole].
Regarding claim 16, Masakuni teaches:
wherein the friction tool is made of one of an Ir-based alloy, an Ni-based alloy, a Co-based alloy, a hard metal alloy, tool steel, or ceramic [tool (50) is steel, a hard metal alloy; 0029.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use tool steel due to its strength.].
Regarding claim 18, Masakuni does not teach:
wherein the metallic substrate constitutes part or all of a liner for a pressure vessel, a capsule for a pressure vessel, a pressure vessel, a sputtering target, or a backing plate for a sputtering target.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make any of the above objects from aluminum due to the known properties of aluminum and that the Masakuni repair method can be used on any object made from aluminum, minus any unexpected results.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2005/061853 A1) or Masakuni et al. (JP 2013-107129 A) as applied to claim 1 above, and further in view of Nishikawa et al. (JP 2004-195480 A).
Regarding claim 13, neither Packer nor Masakuni teach:
wherein a heat source other than frictional heat is used complementarily before performing the repair or when performing the repair.
Nishikawa teaches FSW with probe-less tool (5) wherein preheating is used to remove gas molecules and a compound layer; 0035.  Additionally, it is well-known in the art that preheating reduces the forces on the tool.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate any known preheating source, such as lasers, torches, etc., in order to remove gas molecules and a compound layer and/or to reduce the forces on the FSW tool.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735 

/ERIN B SAAD/Primary Examiner, Art Unit 1735